DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s election without traverse of Group I, claims 1-8 and 29, in the reply filed on 11/19/2021 is acknowledged.
Claims 1-9, 11-19, and 21-33 are pending. Claims 10 and 20 are canceled. Claims 9, 11-19, 21-28, and 30-33 are withdrawn from consideration. Claims 1-8 and 29 are rejected. 

Election/Restrictions
Claims 9, 11-19, 21-28, and 30-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.

Information Disclosure Statement
The information disclosure statement filed 10/16/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. 
The IDS fails to include column that provides a space, next to each document to be considered, for the examiner’s initials. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement 

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 is indefinite because the meaning of the phrase “fractionating a component including at least an umami component and an odor component from said cruciferous vegetable which has been subjected to said odor-reducing heat treatment and said odor-imparting heat treatment” is not clear. Claim 8 depends from claim 1. Claim 1 recites “odor-imparting heat treatment comprises subjecting a liquid of said cruciferous vegetable to odor-imparting heating”. Claim 1 requires liquid to be subjected to odor-imparting heat treatment. However, claim 8 recites the vegetable was subjected to both odor-reducing heat treatment and said odor-imparting heat treatment. As such, it is not clear whether claim 8 requires fractioning of the liquid or fractioning of the vegetable.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 is rejected because it fails to include all the limitations of the claim upon which it depends. Claim 8 recites “fractionating a component including at least an umami component and an odor component from said cruciferous vegetable which has been subjected to said odor-reducing heat treatment and said odor-imparting heat treatment” is not clear. Claim 8 depends from claim 1. Claim 1 recites “odor-imparting heat treatment comprises subjecting a liquid of said cruciferous vegetable to odor-imparting heating”. Claim 1 requires liquid to be subjected to odor-imparting heat treatment. However, claim 8 recites the vegetable was subjected to both odor-reducing heat treatment and said odor-imparting heat treatment. As such, claim 8 fails to include claim 1’s limitation that the liquid from the vegetable (i.e., not the vegetable) is subjected to odor-imparting heat treatment.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 


Claim Rejections - 35 USC § 102/103
The following is a quotation of pre-AIA  35 U.S.C. 102(b):
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 102(A)(1):
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 102(A)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Damn Delicious, GARLIC PARMESAN ROASTED BROCCOLI.
Regarding claims 5-7: Damn Delicious discloses heat treating (bake) a cruciferous vegetable (broccoli). 
NOTE: Damn Delicious’s baking step is encompassed within the breadth of the recited heat treating steps and simultaneous heat treating steps (claim 5). 
With respect to the properties ( claim 5: “at least an odor-reducing heat treatment and an odor-imparting heat treatment, wherein said odor-reducing heat treatment comprises heating a cruciferous vegetable so as to reduce an odor thereof; said odor-imparting heat treatment comprises subjecting said cruciferous vegetable to odor imparting heating, thereby imparting a heated odor thereto”; and claim 6: “wherein said odor-reducing heat treatment comprises subjecting said cruciferous vegetable to odor-
 Although Damn Delicious does not state that the heat treatment (baking) is an odor-reducing heat treatment, an odor-imparting heat treatment, and an odor-reducing heating that vaporizes an odor component contained in said cruciferous vegetable, it is reasonable to presume that said limitations are inherent to the invention. Support for said presumption is found in the use of similar materials (i.e. broccoli) and in the production steps (i.e. baking). The burden is upon the Applicant to prove otherwise. 

Claim Rejections - 35 USC § 103
Claims 1-4 and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leite's Culinaria, Vegetable Broth Recipe; in view of Café Fernando, How to make a flavorful vegetable broth; as evidenced by Takeuchi et al., US 6,254,912 B1.
Regarding claim 1: Leite's Culinaria discloses method for producing a cruciferous vegetable seasoning (Vegetable Broth Recipe) comprising an odor-reducing heat treatment (Bring the liquid to a boil, p. 3/12, Directions #1) wherein said odor-reducing heat treatment comprises heating (Bring the liquid to a boil, p. 3/12, Directions #1) a cruciferous vegetable (bok choy, broccoli, p. 3/12, Ingredients). Leite's Culinaria 
Leite's Culinaria does not disclose an odor-imparting heat treatment that comprises subjecting a liquid of said cruciferous vegetable to odor-imparting heating. 
Café Fernando is drawn to making vegetable broth (p. 1). Café Fernando discloses one “can substitute pretty much anything in the recipe” (p. 1, 2nd para). Café Fernando discloses an odor-reducing heat treatment wherein said odor-reducing heat treatment comprises heating (bring to a full boil, p. 4, Method #3). Fernando discloses a liquid of the heated vegetables (broth formed by “Pass[ing] through a fine mesh strainer, p. 4, Method #4). Fernando discloses subjecting the liquid to an odor-imparting heat treatment (“reduce the vegetable broth by cooking it further to get a more concentrated flavor”, p. 4, Method #5). Fernando discloses performing the odor-imparting heat treatment to obtain a richer broth (p. 4, Method #5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to form a liquid of the heated cruciferous vegetable, as taught in Leite's Culinaria, and subject a liquid of said cruciferous vegetable to odor-imparting heating, as taught in Fernando, to obtain a method for producing a cruciferous vegetable seasoning comprising a step of subjecting a liquid of said cruciferous vegetable to odor-imparting heating wherein the odor-imparting heat treatment is performed after said odor-reducing heat treatment. One of ordinary skill in the art at the time the invention was filed would have been motivated to subject a liquid of said cruciferous vegetable to odor-imparting heating to get a more concentrated flavor (Fernando, p. 4, Method #5). 
With respect to the properties (odor-reducing heat treatment . . . so as to reduce an odor thereof; odor-imparting heat treatment . . . thereby imparting a heated odor thereto): While the prior art does not expressly state the heating (Leite's Culinaria, Bring the liquid to a boil, p. 3/12, Directions #1) and the liquid heating (Fernando, p. 4, Method #5) result in the properties of odor-reducing heat treatment . . . so as to reduce an odor thereof and odor-imparting heat treatment . . . thereby imparting a heated odor thereto, one having ordinary skill in the art at the time the invention was filed would expect the properties to be present because the prior art discloses the claimed manipulative steps 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. In the present case, the prior art discloses the conventional nature of heat treating cruciferous vegetable and heat treating liquid therefrom. As such, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.
Regarding claims 2 and 3: Leite's Culinaria discloses the odor-reducing heat treatment comprises boiling the vegetables (Bring the liquid to a boil, p. 3/12, Directions #1). As evidenced by Takeuchi et al., US 6,254,912 B1, temperatures of at least 70 °C inactivate enzymes in food materials (col. 2, ln. 50-51), which include broccoli (col. 5, ln. 42). Water boils at 100 °C. As such, Leite's Culinaria suggests the vegetables are subjected to temperatures of at least 70 °C. 
Regarding claim 4: Fernando discloses subjecting the liquid to an odor-imparting heat treatment that is a heating concentration (cooking it further, p. 4, Method #5).
Regarding claim 8: As discussed in the 35 USC 112 rejections above, claim 8 is indefinite and fails to include the limitations of claim 1. As such, claim 8 is interpreted as fractioning the vegetable, e.g., separating liquid from the vegetable that was subjected to the odor-reducing heat treatment. Leite's Culinaria discloses fractioning (Pass 
Properties (a component including at least an umami component and an odor component): While the prior art does not expressly disclose the fractioned vegetable and liquid include fractioning a component including at least an umami component and an odor component from said cruciferous vegetable, one having ordinary skill in the art at the time the invention was filed would expect the materials to contain an umami component and an odor component because the prior art suggests subjecting the claimed materials to the claimed steps (fractioning). The burden is shifted to the applicant to demonstrate otherwise. 

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Damn Delicious, GARLIC PARMESAN ROASTED BROCCOLI.
Damn Delicious is relied on as above. 
Damn Delicious discloses the GARLIC PARMESAN ROASTED BROCCOLI is served immediately (step 4). Damn Delicious discloses the GARLIC PARMESAN ROASTED BROCCOLI is the perfect and easiest side dish to any meal. 
With respect to the umami property: The discussion of MPEP 2112 applies here as above. While Damn Delicious does not state that a component of the cruciferous vegetable (broccoli) contains at least an umami component and an odor component, it is reasonable to presume that said limitations are inherent to the invention. Support for said presumption is found in the use of similar materials (i.e. broccoli) and in the production steps (i.e. baking). The burden is upon the Applicant to prove otherwise.
Damn Delicious does not expressly disclose fractionating a component including at least an umami component and an odor component from said cruciferous vegetable.
However, the fractionating limitation is obvious as common sense. Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. MPEP 2143. Common sense has long been recognized to inform the analysis of obviousness if explained with sufficient reasoning. MPEP 2143 E. A reasoned explanation that avoids conclusory generalizations" is required to use common sense, identification of a "specific hint or suggestion in a particular reference" is not. MPEP 
NOTE: The act of eating, chewing, digesting, etc. is encompassed within the breadth of the recited “fractionating a component” because act of eating, chewing, digesting, etc. breaks the consumed food into smaller parts. The smaller parts represent a fraction of the originally consumed food.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619